Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Robert Papiri, President, Secretary and Treasurer of Alchemical Capital Corp. (the “Company”), hereby certify to my knowledge that: The Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2009(the “Form 10-Q”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. ALCHEMICAL CAPITAL CORP. (Registrant) Dated:August 12, 2009 By: /s/Robert Papiri Robert Papiri President, Secretary and Treasurer (Principal Accounting Officer)
